DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 56-74 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 56, 57 and 62 are directed to a multi-function data key that establishes a paired device wireless communication link between the other interfacing devices such as a mobile communication device to engage in a dual-device security to access data stored in secure memory. Florek et al. (US 2010/0274677 A1) discloses a data key comprising a microprocessor, a non- volatile solid state memory, a wireless transmitter, a USB plug, and a non-transitory computer storage medium storing computer-executable instructions that when executed by the microprocessor causes the microprocessor to perform the steps of (Fig. 2 (6); ¶0006), pairing a mobile device with the microprocessor (¶0023-0024), receiving user data (¶0025), encrypting the user data (¶0025, Claim 32), storing the encrypted user data in the non-volatile solid state memory (¶0025), receiving a transaction request (¶0025) and in response to receiving ¶0025, Figure 2). 
However, the prior art does not teach nor fairly suggest neither singly nor in combination:
- wherein the computer-executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor in response to detecting user interaction with the touch sensor or depression sensor in addition to determining that the microprocessor is in communication with the paired mobile device.
- wherein the USB plug further comprises a dual-function pin pad operative as a 4- pin USB port and as an 8-pin chip-and-pin port, wherein the computer-executable instructions when executed by the microprocessor further cause the microprocessor to perform the step of communicating the transaction data to the transaction processor through the dual-function pin pad.
- generating a one-time-password (OTP) or quick response (QR) code, communicating the one-time-password (OTP) or quick response (QR) code to the paired mobile device, and communicating the transaction data to the transaction processor in response to the paired mobile device receiving user entry of the one-time- password (OTP) or quick response (QR) code in addition to determining that the microprocessor is in communication with the paired mobile device.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685